Citation Nr: 1527367	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-31 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for diabetic neuropathy of the rib cage.  

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.   

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board notes that it has recharacterized the diabetic neuropathy issue, for reasons discussed below.  

In February and May 2015, the Veteran submitted additional evidence and waived his right to have that evidence initially considered by the originating agency.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in February 2015; a transcript of the hearing is of record.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The service-connected diabetic neuropathy has not resulted in symptoms or impairment during the pendency of the claim.

2.  The peripheral neuropathy involving each lower extremity is not more than moderate.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for diabetic neuropathy of the rib cage have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5297 (2014).  

2.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8521 (2014).  

3.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8521 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in April 2008 and November 2010, prior to the initial adjudication of each claim.

The record also reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim, and the Board is unaware of any such evidence.  In this regard, the Board notes that VA requested the records associated with the Veterans Social Security Administration (SSA) benefits but was informed that the records are not available and the Veteran was so informed in the March 2015 statement of the case.  The Veteran was afforded appropriate VA examinations to determine the severity of his disabilities, most recently in March 2015 for the peripheral neuropathy and December 2012 for the diabetic neuropathy of the rib cage.  The examination records provide all findings necessary to rate each disability, and the Veteran has not asserted, and the evidence of record does not show, that an examination was inadequate or that a disability has increased significantly in severity since the most recent examination.   

Accordingly, the Board will address the merits of the appellant's claims.


Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

The diabetic neuropathy of the rib cage is rated by analogy to Diagnostic Code 5297.  Diagnostic Code 5297 provides a 10 percent rating for removal of one or resection of two or more ribs without regeneration.  38 C.F.R. § 4.71a, Diagnostic Code 5297.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The peripheral neuropathy is rated by analogy to Diagnostic Code 8521.  Diagnostic Code 8521 pertains to impairment of the external popliteal nerve (common peroneal).  It provides a 20 percent rating for moderate incomplete paralysis, a 30 percent rating for severe incomplete paralysis, and a 40 percent rating for complete paralysis, which is shown by manifestations such as foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Neuritis, which is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is rated on the scale provided for injury of the nerve involved.  The maximum rating for non-sciatic neuritis is the rating for "moderate incomplete paralysis" unless the neuritis is characterized by organic changes.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

The rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  38 C.F.R. § 4.6.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings for the disabilities.  

Diabetic Neuropathy of the Rib Cage

For historical purposes, it is noted that service connection was granted for "nerve damage to the rib cage" in a January 2007 rating decision, based on a private medical finding that the pain was secondary to diabetic peripheral neuropathy.  The decision makes it clear that this medical determination was the basis for the grant of service connection.  In light of evidence of other disabilities found to currently or previously affect the rib cage area, the Board finds the issue is best specified as entitlement to an increased rating for diabetic neuropathy of the rib.    

The Veteran reports near-constant pain in the rib cage area for which medication had generally proven ineffective and which limits his activity.  

An October 2007 VA treatment record shows findings of chest wall tenderness at the bottom of the ribs.  The record indicates that the tenderness was attributed to relapsing polychondritis.  The VA treatment records reveal diagnoses of relapsing polychondritis, questionable relapsing polychondritis, and chronic neuropathic rib pain.    

A September 2008 VA examination record reveals the Veteran's history of pain on each side of the ribs, just below the axillary area, which was worse with standing.  He denied association with activities or deep breathing.  He reported that he had a workup for relapsing polychondritis but his sedimentation rate was normal.  The examiner noted that the Veteran had received treatment for relapsing polychondritis and that he had no diagnosis for neuropathy.  Examination reviewed subjective tenderness at the 11th and 12th rib midaxillary line with palpation.  There was no inflammation or swelling.  The lungs were clear to auscultation and the thoracolumbar spine was in good alignment.  June 2008 X-ray images of the ribs showed no definite displaced rib fracture or focal osseous abnormality.  The record notes that the Veteran worked full-time.  

After examination and review of the evidence, including chest X-rays, the examiner diagnosed costochondritis.  The examiner explained that there was reproducible tenderness when pressing on the costochondral junctions which is a constant feature of costochondritis.  The examiner found there was no diagnosis of neuropathy.  The examiner reported that the costochondritis was not related to diabetes mellitus type 2.  The examiner noted that the symptom of rib pain occurred as a sudden onset in 1998 and the diabetes was diagnosed in 1998 and explained that it was medical knowledge that neuropathy secondary to diabetes takes years to develop.  

A March 2009 VA examination record reveals the Veteran's history of chest pain that was bilateral, equal, and symmetrical, affecting an area from the lower axilla to the rib margin and from the mid-axillary line to just lateral to the nipples.  The pain was dull when it started and progressed to severe and sharp, though it remained localized to the above areas.  The pain was aggravated by prolonged sitting or standing.  There were no associated symptoms of cardiac, respiratory, or dermatologic manifestations and no numbness or paresthesias.  Examination revealed no chest wall tenderness.  The examiner diagnosed bilateral chest wall pain.  The examiner reported an inability to resolve whether the rib cage pain was due to diabetes because it would require resort to mere speculation because the record contained such a conflict of opinions as to the etiology of the chest pain and there was no clinical findings elicited during examination and no defined pathological entity established.  

A November 2010 VA examination record reveals the Veteran's history of pain in the rib cage, just below the axillary area.  The examiner noted that a previous examiner concluded the pain was due to costochondritis.  The examiner diagnosed costochondritis with no evidence of chest wall neuropathy.  

A December 2012 VA examination record reveals the Veteran's history of pain from his rib cage to his back.  

Correspondence dated in January 2015 by a VA treating physician indicates the physician's belief that the Veteran had a neuropathic pain in the rib area, i.e. a pain caused by an inflamed nerve and determination that the neuropathy was not caused by diabetes.  The physician explained that diabetic neuropathy occurs in a "glove and stocking" distribution and does not usually involve the trunk.  A February 2015 VA treatment record reveals the Veteran's history of severe sharp pains and paresthesias on both sides of the thoracic chest wall across the rib cage.  Examination revealed that sensation was intact to light touch and pinprick in the chest and abdominal wall.  The assessment was chest wall pain/paresthesias of unclear etiology, rule out thoracic radiculopathy/neuropathy.  The record indicates that diabetic thoracic radiculopathy was, "rare and typically presents with severe pain and dysthesia along the trunk, chest, or abdominal wall, generally involving several dermatomes."  An electromyogram and nerve conduction studies (EMG/NCS) were ordered.  

April 2015 EMG/NCS revealed electrodiagnostic evidence of a lower extremity sensory neuropathy.  Findings included the finding that the bilateral paraspinals at the thoracic spine had no spontaneous activity and normal insertional activity.  

After consideration of the evidence, the Board finds a compensable schedular rating is not warranted for diabetic neuropathy of the rib cage.  Initially, the Board finds a compensable rating is not warranted under Diagnostic Code 5294 because the evidence does not reveal the removal or resection of any rib.  The Board has considered whether a compensable rating is warranted under an alternate diagnostic code but finds none is applicable.  Although the record includes the Veteran's competent and credible history of pain in the rib cage area and associated functional impairment during the pendency of the claim, the competent evidence shows that the pain and associated impairment are not related to the service-connected disability.  In this regard, the Board notes that medical professionals have determined that there is no diabetic neuropathy of the rib cage and that an EMG/NCS did not show diabetic thoracic neuropathy.  Although the Veteran believes his symptoms and impairment are due to diabetic neuropathy, this assertion is not supported by the medical evidence and the record does not suggest that the Veteran, who is a layperson, is competent to determine the etiology of his symptoms.  

In the absence of competent evidence of symptomatic diabetic neuropathy during the pendency of the claim, the Board finds a compensable rating is not warranted.  

Peripheral Neuropathy of the Lower Extremities

The Veteran has reported numbness and burning in his feet and legs, pain in his toes, sensation of coldness in his toes, and cramps in his left leg.  In July 2014, he reported that his toes were losing flexibility, he had to use a walking cane "sometimes," and he had weakness in the legs which had resulted in falls.  

A November 2010 VA examination record reveals the Veteran's history of paresthesias in the lateral legs and pain, numbness, and burning in the feet.  He added that the toes were cooler and more painful at bedtime.  Examination revealed 2+ deep tendon reflexes, and full strength with normal muscle tone and no atrophy, imbalance, or gait abnormality.  Sensation was decreased to pain/pinprick and light touch in the lateral thighs and calves.  Position sense was normal, and there was no dysesthesia.  The diagnosis was peripheral neuropathy of the bilateral lower extremity due to diabetes.  The examiner found the Veteran had neuralgia but no paralysis or neuritis.  The examiner further found it had no effect on occupational functioning or daily activities.  

A December 2012 VA examination record reveals the Veteran's history of worsening pain, numbness, and burning in the feet, especially after prolonged standing.  The Veteran reported mild constant pain and moderate intermittent pain in the lower extremities and moderate paresthesias and numbness in the lower extremities.  Motor strength was 5/5 throughout, deep tendon reflexes were normal, and there was no atrophy or trophic change.  Sensation was decreased at the ankle/lower leg and foot/toes bilaterally.  The examiner diagnosed the Veteran with moderate incomplete paralysis of the sciatic nerve and mild incomplete paralysis of the femoral nerve.  The examiner found the neuropathies affected the Veteran's occupational functioning based on the Veteran's history that he was no longer able to work due to pain, tingling, and fatigability.  

A June 2013 VA treatment record reveals a negative history as to numbness or tingling in the lower extremities.  October 2012, October 2013, and December 2014 VA treatment records reveal findings of present pulses, intact skin, and insensate exam on both feet. 

A February 2015 VA treatment record reveals the Veteran's history that his lower extremity pain was "fairly" controlled" on the current pain medication.  He denied any weakness in the lower extremities.  He did report "occasional" gait instability and falls.  Examination revealed normal strength, no atrophy, 1/4 deep tendon reflexes, independent gait, and normal coordination.  Sensation was impaired in a stocking and glove distribution.  The impression was peripheral sensory motor neuropathy with numbness and paresthesias of distal extremity bilaterally with mild sensory ataxia.  

A March 2015 VA examination record reveals the Veteran's history of intermittent numbness in the legs and toes and cold feet.  He also reported use of a cane and difficulty standing for prolonged periods.  The examiner found the Veteran had mild paresthesias and/or dysesthesias due to the diabetic neuropathy but no pain or numbness.  Examination revealed 5/5 motor strength and 2+ deep tendon reflexes.  Sensation to light touch was decreased at the ankle/lower leg and foot/toes bilaterally.  Sensation to vibration was absent in the right lower extremity and decreased in the left lower extremity.  There was no muscle atrophy or trophic change.  The examiner found the sciatic nerve and femoral nerves were normal bilaterally.  The examiner determined that the peripheral neuropathy involved the superficial peroneal nerves and resulted in mild impairment.  The examiner reiterated that the sciatic and femoral nerves were not affected.  

An April 2015 EMG/NCS revealed electrodiagnostic evidence of a lower extremity sensory neuropathy.  Findings included the finding that the sural sensory nerves had prolonged distal latencies and the left side had low amplitude. 

A higher rating is not warranted for the peripheral neuropathy of either lower extremity because the record does not suggest the presence of more than moderate, incomplete paralysis due to diabetic nerve impairment.  Although the record reveals the Veteran's histories of numbness and pain in the foot and leg and findings of diminished sensation, and absent sensation in the right lower extremity in 2015, the records consistently reveal findings of normal strength, normal muscle tone, and no trophic changes.  The record also predominantly reveals findings of normal reflex, with only one finding of diminished reflex, which indicates that there is no chronic reflex impairment.  Additionally, although the record does indicate persistent impairment of sensation bilaterally, the record does not suggest persistent loss of sensation: the record only reveals a finding of loss of sensation in the right extremity on examination in 2015.  Furthermore, VA examiners have provided opinions that the neuropathies are at most moderate and electrodiagnostic studies indicated that it was only sensory.   

The Board acknowledges that the Veteran has competently reported pain, numbness, tingling, coldness, and weakness which have resulted in functional impairment, particularly weakness and imbalance.  The record predominantly indicates that the lower extremities have some, albeit diminished, sensory function and intact motor function, however.  The Board finds the objective findings, which are consistent with the examiners' findings on the impact of the diabetic neuropathy on functional ability and the finding of only at most moderate incomplete paralysis, are more probative than the Veteran's descriptions of his symptoms, particularly because the record does not suggest that the Veteran is competent to determine the etiology of the reported lower extremity symptoms. 

The Board has considered whether there is any other basis for assigning a higher or separate rating but has found none.  The Board acknowledges that the 2012 VA examiner determined that the Veteran had impairment of multiple nerves, the sciatic and femoral nerves.  The Board finds this determination is without probative value however because the examiner did not provide a rationale and it is inconsistent with the other medical findings and electrodiagnostic studies, which indicate that there is only impairment of one nerve.  In light of the medical findings, the Board finds the diabetic neuropathy is only entitled to one rating per lower  extremity based on peripheral nerve impairment.  

Other Considerations

The Board has considered whether the Veteran's claims should be referred to the Director of the Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extraschedular consideration, the Board must compare the level of severity and the symptomatology of each disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The rating criteria specifically provide for ratings based on neurological impairment.  Higher ratings are available for more severe manifestations, but the medical evidence reflects that the disabilities do not result in such impairment.  The diabetic neuropathy of the rib cage does not result in symptoms and the peripheral neuropathy is manifested by chronic impairment of sensation but normal strength and generally normal reflex, which is contemplated by the ratings currently assigned.  Although the Veteran has reported that his neuropathies result in severe pain, the medical evidence does not suggest that the reported chest pain is the result of the diabetic neuropathy or the medical evidence does not corroborate the presence of severe pain due to the peripheral neuropathy.

The diagnostic criteria adequately rate the severity and symptomatology of the neuropathies.  Therefore, the Board has determined that referral of the claims for extra-schedular consideration is not in order.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The record indicates that the Veteran is still employed.  Thus, the Board finds that Rice is inapplicable.


ORDER

A compensable rating for diabetic neuropathy of the rib cage is denied.

A rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.

A rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


